DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21, 23-25, 27-28, 31, 33-35, and 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 6-8, filed 12/14/20, with respect to claims 21, 23-25, 27-28, 31, 33-35, and 37-38 have been fully considered and are persuasive.  
In regards to claim 21, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a system for reducing photo-activation of transistors in a liquid crystal display and specifically including “periodically dim the backlight units at said specified data refresh order and at a specified dimming rate over said specified period, to backlight the one or more of the transistor groups only whenever the data at said transistor groups is not being refreshed”…”wherein the dimming is carried out independently at variable levels so that some of the backlight units are dimmed more or less than others during said specified period”.
In regards to claim 31, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method for reducing photo-activation of transistors in a liquid crystal display and specifically including “periodically dimming the backlight units at said specified data refresh order and at a specified dimming rate over said specified period, to backlight the one or more of the transistor groups only whenever the data at said transistor groups is not being refreshed”…”wherein the dimming is carried out independently at variable levels so that some of the backlight units are dimmed more or less than others during said specified period”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        1/6/20


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622